OFFICE             ope    ATTORNEY                GENERAL
                                                          GREG          ABBOTT




                                                         February 19,2003



Mr. Thomas A. Davis, Jr., Director                                      Opinion No. GA-0022
Texas Department of Public Safety
5805 North Lamar Boulevard                                              Re: Whether the Department of Public Safety is
P.O. Box 4087                                                           authorized to inspect a rebuilt vehicle for which a
Austin, Texas 78773-0001                                                Texas Salvage Certificate has been issued before
                                                                        the Department of Transportation issues a regular
                                                                        certificate of title for the vehicle (RQ-OSSS-JC)


Dear Mr. Davis:

        You ask about the authority of the Department of Public Safety (“DPS”) to inspect a rebuilt
vehicle with a “Texas Salvage Certificate” before the Department of Transportation (“TxDOT”)
issues a new, regular certificate of title for the vehicle.*

          Under chapter 501 of the Transportation Code, the Certificate of Title Act, the owner of a
motor vehicle may not operate the vehicle on a public highway unless the owner has obtained a
certificate of title for the vehicle. See TEX.TRANSP.CODEANN. $6 501.021,501.022 (Vernon Supp.
2003). Your question involves subchapter E of that chapter, which establishes special certificate-of-
title requirements for certain damaged vehicles and provides that a vehicle that has been rebuilt may
be issued a new, regular certificate of title only if the vehicle has been inspected by DPS. See id.
$3 501.0911-.0931 (Vernon 1999 & Supp. 2003).

        More specifically, an insurance company or other person who acquires a vehicle must
surrender the certificate of title to TxDOT and obtain from TxDOT either a nonrepairable motor
vehicle certificate of title or a salvage motor vehicle certificate of title. See id. $9 501.0912,
501.0915, 501.0916, 501.0918. A vehicle with either of these certificates of title may not be
operated on a public highway. See id. $8 501.092 l(b), 501.0925(2) (Vernon 1999). A vehicle that
has been issued either of these certificates of title and that has been rebuilt may be issued a new,
regular certificate of title only if the owner of the vehicle submits an application to TxDOT that
includes a statement from a DPS officer who has inspected the vehicle. See id. $9 501.0922,
501.0927. The new certificate of title must “( 1) bear on its face the words ‘REBUILT SALVAGE”’
and “(2) describe or disclose the vehicle’s former condition in a manner understandable to a potential



         ‘See Letter fromThomas A. Davis, Jr., Director, Texas Department of Public Safety, to Honorable John Cornyn,
Texas Attorney General (Aug. 13,2002) (on file with Opinion Committee) [hereinafter Request Letter].




                                 An Equal   Employment    Opportunity   Employer   . Printed   on Recycled   Paper
Mr. Thomas A. Davis, Jr. - Page 2               (GA-0022)




purchaser of the vehicle.” Id. $0 501.0923(b), 501.0927(c) (“On receipt of a complete application
under this section, accompanied by the appropriate fee for the certificate of title, the department shall
issue the applicant a certificate of title for the vehicle that conforms to Section 501,0923(b).“).

         These two special certificates of title must be obtained only for certain damaged vehicles.
The nonrepairable motor vehicle certificate of title must be obtained for a “[nlonrepairable motor
vehicle,“see id. $8 501.0912,501.0916,501.0918       (Vernon 1999 & Supp. 2003), which is expressly
defined as

                a late model motor vehicle that is damaged or missing a major
                component part to the extent that the total estimated cost of repairs
                to rebuild or reconstruct the vehicle, including parts and labor other
                than the costs of materials and labor for repainting the vehicle and
                excluding sales taxes on the total cost of the repairs, and excluding
                the cost of repairs to repair hail damage, is equal to or greater than
                an amount equal to 95percent of the actual cash value of the vehicle
                in its predamaged condition.

Id. 4 501.091 l(a)(8) (V emon 1999) (emphasis added). A salvage motor vehicle certificate of title
must be obtained for a “[l]ate model salvage motor vehicle” (or “salvage motor vehicle”), see id.
$0 501.0912, 501.0916, 501.0918, which is expressly defined as

                a late model motor vehicle, other than a late model vehicle that is a
                nonrepairable motor vehicle, that is damaged to the extent that the
                total estimated cost of repairs, other than repairs related to hail
                damage but including parts and labor, is equal to or greater than an
                amount equal to 75percent of the actual cash value of the vehicle in
                its predatnaged condition.

Id. § 501.0911 (a)(6) (emphasis added). A “[l]ate model motor vehicle” means “a motor vehicle with
the same model year as the current calendar year or one of the five calendar years preceding that
calendar year.” Id. fj 501.091 l(a)(5); see also id. 0 50 1.09 13 (an insurance company or other person
who acquires a damaged vehicle that is not a salvage motor vehicle or nonrepairable motor vehicle
may voluntarily obtain from TxDOT either a nonrepairable motor vehicle certificate of title or a
salvage motor vehicle certificate of title).

         As you point out, subchapter E provides for nonrepairable motor vehicle certificates of title
and salvage motor vehicle certificates of title, and it requires DPS inspection of vehicles with
nonrepairable motor vehicle certificates of title and salvage motor vehicle certificates of title before
such a vehicle may be issued a regular certificate of title. See id. $5 501.0922,501.0927.       TxDOT
by rule, however, has provided for a third type of title for a damaged vehicle, a “Texas Salvage
Certificate.” See 43 TEX.ADMIN. CODE 8 17.8(b)(l)(C), (2)(C) (2002). Apparently, TxDOT issues
Texas Salvage Certificates for vehicles that have sustained “damage that is determined to be less
than 75% of the value.” Request Letter, supra note 1, at 2. We assume that TxDOT does not issue
Texas Salvage Certificates to vehicles that fall within the definition of “nonrepairable motor vehicle”
or “salvage motor vehicle.” See TEX. TFUNSP. CODE ANN. $ 501.091 l(a)(6), (8) (Vernon 1999).
Mr. Thomas A. Davis, Jr. - Page 3                        (GA-0022)




         Under the rule, TxDOT will issue a regular certificate of title for a rebuilt vehicle that has
been issued a Texas Salvage Certificate without a DPS inspection. See 43 TEX. ADMIN. CODE
$17.8(a)(l)(C), (3)(B)(i), (vi) (2002) (DPS inspection requirement); id. 0 17.8(a)(3)(B)(vi) (“Texas
Salvage Certificates or comparable Salvage Certificates or Salvage Certificates of Title issued by
another jurisdiction prior to March 1,1996, are exempt from [the DPS inspection] requirement if an
affidavit for a rebuilt motor vehicle, as prescribed by [TxDOT], is submitted with the application for
certificate of title and the rebuilt salvage vehicle complies with all applicable motor vehicle safety
standards of this state.“). The rule provides that the new certificate of title include the notation
“Rebuilt Salvage” but need not otherwise describe or disclose the vehicle’s former condition. See
id. 8 17.8(c)(2) (“If the application is for a new or late model salvage vehicle that has been
assembled from component parts or a new or late model salvage vehicle for which a Texas Salvage
Certificate is being surrendered, only the ‘Rebuilt Salvage’ remark will be reflected on the face of
the certificate of title.“).

        In light of the TxDOT rule, you ask for our advice about DPS’s authority to inspect vehicles
that have been issued Texas Salvage Certificates before they are issued regular certificates of title.*
You conclude that DPS “lacks the authority to inspect a vehicle holding a salvage certificate.”
Request Letter, supra note 1, at 3. We agree with your assessment.

         Because state agencies are creatures of statute and have no inherent authority, they may
exercise only those powers that are specifically granted to them by statute. See Pub. Util. Comm ‘n
v. City Pub. Sew. Bd., 53 S.W.3d 3 10, 3 16 (Tex. 2001) (citations omitted). Agencies also have
implied powers to do that which is reasonably necessary to carry out the specific powers delegated.
See id. (“when the Legislature expressly confers a power on an agency, it also impliedly intends that
the agency have whatever powers are reasonably necessary to fulfill its express functions or duties”).
Chapter 501 of the Transportation Code gives DPS neither express nor implied authority to inspect
vehicles that have been issued Texas Salvage Certificates before they are issued new certificates of
title.




            *In your request letter, you ask if “DPS [has] the authority to inspect businesses that deal in ‘salvage
certificates,“’ Request Letter, supra note 1, at 1, but the analysis of your letter focuses on the authority of DPS under
chapter 50 1 of the Transportation Code to inspect vehicles that have been issued Texas Salvage Certificates before they
are issued regular certificates oftitle, see id. at 2-3. Your general counsel has confhmed that you are interested in DPS’s
authority to inspect vehicles that have been issued Texas Salvage Certificates before they are issued regular certificates
of title, rather than the more general issue of DPS’s authority to inspect businesses that deal in these certificates.
Telephone Conversation with Mary Ann Courter, General Counsel, DPS (January 22,2003). That more general issue
would involve other law, such as DPS’s general law enforcement authority, see, e.g., TEX.GOV’TCODEANN. ch. 411
(Vernon 1998 & Supp. 2003), and statutes governing salvage vehicle dealers and peace officers’ authority with regard
to those businesses, see, e.g., TEX.REV.CIV. STAT.ANN. arts. 6687-la, 6687-2 (Vernon Supp. 2003); TEX.TRANSP.
CODE ANN. $0 50 1.0930(a) (Vernon 1999) (Subchapter E “shall be exclusively enforced by the department or any other
governmental or law enforcement agency or its personnel, except as provided by this subchapter.“), 50 1.158(a) (“A peace
officer may seize a vehicle or part of a vehicle without a warrant if the officer has probable cause to believe that the
vehicle or part: (1) is stolen; or (2) has had the serial number removed, altered, or obliterated.“); see also Tex. Att’y Gen.
LO-97-l 14, at 4 (“Texas Civil Statutes article 6687-2, subsection (k), does not authorize the seizure of motor vehicles
from persons other than salvage vehicle dealers. This construction of article 6687-2(k) does not affect the authority of
law enforcement agencies and officers to take custody of stolen motor vehicles under other law.“).
Mr. Thomas A. Davis, Jr. - Page 4                (GA-0022)




          With respect to DPS’s express authority under chapter 501, sections 501.0922 and 501.0927
provide for DPS inspection of vehicles that have been issued salvage motor vehicle certificates of
title or nonrepairable motor vehicle certificates of title. See TEX. TRANSP.CODE ANN. f$j 501.0922,
501.0927 (Vernon 1999). A vehicle with either of these certificates of title may be issued a regular
certificate of title only upon an application to TxDOT “describ[ing] each major component part used
to repair the vehicle and show[ing] the identification number required by federal law to be affixed
to or inscribed on the part.” Id. $9 501.0922(a)(l), 501.0927(a)(l).    Significantly, the application
must also be

                         accompanied by a written statement signed by a specially
                trained commissioned officer of the Department of Public Safety
                certifying to the department that:

                       (A) the vehicle identification   numbers and parts identification
                numbers are accurate;

                        (B) the applicant has proof that the applicant owns the parts
                used to repair the vehicle; and

                         (C) the vehicle may be safely operated and complies with all
                applicable motor vehicle safety standards of this state.

Id. $8 501.0922(a)(2),   501.0927(a)(2).

         These provisions do not authorize DPS to inspect vehicles that have been issued Texas
Salvage Certificates. Under these provisions, DPS is expressly authorized only to inspect vehicles
with salvage motor vehicle and nonrepairable motor vehicle certificates of title. By definition, a
vehicle that has been issued a Texas Salvage Certificate does not quality as a salvage motor vehicle
or nonrepairable motor vehicle.     Compare id. 0 501.091 l(a)(6), (8) (defting       “salvage motor
vehicle” and “nonrepairable motor vehicle”) with Request Letter, supra note 1, at 2 (indicating that
TxDOT issues Texas Salvage Certificates to vehicles that have sustained “damage that is determined
to be less than 75% of the value”).

         We are not aware of any other statute that gives DPS express authority to inspect vehicles
with Texas Salvage Certificates before they are issued regular certificates of title. Chapter 501 vests
general rule-making authority and enforcement authority in TxDOT rather than DPS. See, e.g., TEX.
TRANSP.CODE ANN. $8 501.05 1 (Vernon 1999) (“The department shall refuse to issue a certificate
of title or shall suspend or revoke a certificate of title if. . . .“), 501.13 1(a) (“The department may
adopt rules to administer this chapter.“); see also id. 8 501.002(3) (Vernon Supp. 2003) (“In this
chapter: . . . ‘Department’ means the Texas Department of Transportation.“).            Section 501.0930,
which states that subchapter E “shall be exclusively enforced by the department or any other
governmental or law enforcement agency or its personnel, except as provided by this subchapter,”
id. 0 501.0930(a) (Vernon 1999) vests no special law enforcement authority in DPS with regard to
inspecting these vehicles.
Mr. Thomas A. Davis, Jr. - Page 5              (GA-0022)




          Nor do we believe that the authority to inspect vehicles with Texas Salvage Certificates may
be implied from DPS’s express authority to inspect vehicles with salvage motor vehicle and
nonrepairable motor vehicle certificates of title. DPS’s authority under sections 501.0922 and
501.0927 to inspect rebuilt salvage vehicles is clearly limited to vehicles with salvage motor vehicle
and nonrepairable motor vehicle certificates of title, see id. @j 501.0922,501.0927,     and DPS does
not need authority to inspect vehicles with Texas Salvage Certificates in order to carry out its
specific authority. We are not aware of any other statute that might be construed to give DPS
implied authority to inspect vehicles with Texas Salvage Certificates before they are issued regular
certificates of title.

         In sum, we conclude that DPS lacks authority to inspect vehicles with Texas Salvage
Certificates before they are issued regular certificates of title. We note that you have not asked for
our opinion regarding the authority of TxDOT to provide by rule for Texas Salvage Certificates, and
we do not reach that issue.
Mr. Thomas A. Davis, Jr. - Page 6          (GA-0022)




                                        SUMMARY

                        Under chapter 501 of the Transportation Code, a vehicle that
               has been issued either a nonrepairable motor vehicle certificate of title
               or a salvage motor vehicle certificate of title and that has been rebuilt
               may be issued a new, regular certificate of title by the Department of
               Transportation     only if the vehicle has been inspected by the
               Department of Public Safety. The Department of Transportation has
               provided by rule for a third type of title, a “Texas Salvage
               Certificate,” for other damaged vehicles. See 43 TEX. ADMIN. CODE
               0 17.8(b)(l)(C), (2)(C) (2002). The Department of Public Safety
               lacks authority to inspect vehicles with Texas Salvage Certificates
               before they are issued regular certificates of title by the Department
               of Transportation.

                                               Very truly yours,




                                               Attom&&eral         of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETI’
Deputy Attorney General - General Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Comrnittee